UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
TOURAY BLACKWOOD,
                                                     :     19 Cr. 582 (AKH)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about August 14, 2019, TOURAY BLACKWOOD (the

“Defendant”), among others, was charged in a three-count Indictment, 19 Cr. 582 (AKH) (the

“Indictment”), with conspiracy to commit bank fraud, in violation of Title 18, United States Code,

Section 1349 (Count One); bank fraud, in violation of Title 18, United States Code, Sections 1344

and 2 (Count Two); and aggravated identity theft, in violation of Title 18, United States Code,

Sections 1028A(a)(1), 1028A(b) and 2 (Count Three);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 982(a)(2)(A), of any and all property constituting or derived from, proceeds

obtained directly or indirectly, as a result of the commission of the offenses charged in Counts One

and Two of the Indictment, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offenses charged in Counts

One and Two of the Indictment;

               WHEREAS, on or about February 3, 2021, the Defendant pled guilty to Count One

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,

pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of money equal to $9,856.63
in United States currency, representing the amount of proceeds traceable to the commission of the

offense charged in Count One of the Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $9,856.63 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Indictment that the Defendant personally obtained, for

which the Defendant is jointly and severally liable with co-defendant Rashaun Trice to the extent

a forfeiture money judgment is entered against Rashaun Trice in this case; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Ni Qian of counsel, and the Defendant, and his counsel, Avrom Robin, Esq., that:

               1.     As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $9,856.63 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant, for which the Defendant is jointly and severally liable with co-defendant Rashaun

Trice, to the extent a forfeiture money judgment is entered against Rashaun Trice in this case.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, TOURAY

BLACKWOOD, and shall be deemed part of the sentence of the Defendant, and shall be included

in the judgment of conviction therewith.
               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
                        12ÿ 456ÿ789 6ÿ96ÿÿ587ÿ76 ÿ688 ÿ6ÿÿ6866ÿ
96 ÿ ÿ6ÿ66 6ÿ8ÿ6ÿÿ6ÿ 67ÿ65ÿÿ!585ÿ!8ÿ6ÿ666ÿ ÿ898 ÿ
 ÿÿÿ!585ÿ9656ÿ!8ÿ78 6ÿ6ÿ ÿ56ÿ76ÿ876 2ÿ
"#$%%&ÿ"'&ÿ'(%'4%&ÿ4)ÿ
"*&$%+ÿ(4$"*((ÿÿ
* 86ÿ( 67ÿ" 6ÿÿ56ÿÿ
( 56ÿ&878ÿÿ'6!ÿ+,ÿ
ÿ
ÿ
ÿ
-)ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿ ÿÿÿÿÿ ÿ ÿ
            '.ÿ/."'ÿÿ ÿ ÿ ÿ ÿ ÿ ÿ &"4%ÿ
            "7787 ÿ* 86ÿ( 67ÿ" 6ÿ
ÿ  6ÿ(2ÿ" 6!07ÿ1ÿ
ÿ '6!ÿ+,ÿ'+ÿ23334ÿ
            56267894:698;ÿ
ÿ
4*$"+ÿ-<"=>&ÿÿ
ÿ
ÿ
-)ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
            4*$"+ÿ-<"=>&ÿÿ ÿ ÿ ÿ &"4%ÿ
                                                                                           ÿÿÿÿÿÿ
ÿ
ÿ
-)ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿ
                                                                                                    ÿÿÿ ÿ ÿ
            "?$ÿ$-.'ÿ%(/2ÿÿ                                                             ÿ &"4%ÿ
ÿ " 6ÿÿ&66 ÿÿ
ÿ 11ÿ,ÿ"@6 6ÿA6833ÿ
ÿ '6!ÿ+,ÿ'+ÿ23328ÿ
            ÿ
(ÿ$&%$%&)ÿ
ÿ/s/ Alvin K. Hellerstein                                                                            7/6/21
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ        ÿÿÿÿÿ ÿ ÿ
B'$"-<%ÿ"<?.'ÿ=2ÿB%<<%$(4%.'ÿ ÿÿÿÿÿÿÿÿÿÿÿ &"4%ÿ
*'.4%&ÿ(4"4%(ÿ&.(4$.4ÿ*&#%ÿ
ÿ
ÿ
ÿ
